UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6501


LARRY HARRISON, a/k/a Larry Lamont Harrison, a/k/a Larry L.
Harrison,

                Petitioner – Appellant,

          v.

WARDEN LEROY CARTLEDGE,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   David C. Norton, District Judge.
(8:13-cv-00874-DCN)


Submitted:   August 26, 2014                 Decided:   September 5, 2014


Before NIEMEYER, DUNCAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Harrison, Appellant Pro Se. Melody Jane Brown, Assistant
Attorney General, Donald John Zelenka, Senior Assistant Attorney
General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Larry Harrison seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his 28 U.S.C. § 2254 (2012) petition as time-barred.

The order is not appealable unless a circuit justice or judge

issues      a      certificate        of       appealability.             28     U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent     “a    substantial     showing        of    the   denial     of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable      jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,      537 U.S. 322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                         Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Harrison has not made the requisite showing.                       Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense     with    oral   argument      because    the    facts    and    legal



                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3